DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Curtin on 12 August 2021.

The application has been amended as follows: 
Cancel claims 13-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a biofilm and microbial contaminant treatment system comprising: a microcontroller that controls a voltage and time-varying electromagnetic fields applied to biofilm and microbial contaminants in a liquid based on data the microcontroller receives representative of in-line treatment of the biofilm and microbial contaminants and data related to the liquid; one or more sensors that provide the microcontroller with the data; a probe comprising positive and negatively charged elements that generates the electromagnetic fields and directly applies the electromagnetic fields to the biofilm and microbial contaminants in the liquid; and impedance matching circuitry that receives signals from the microcontroller to maintain an impedance of the probe, a signal generator and a transmission medium for connecting the probe and the generator at a matched impedance, and controls amplitudes of the electromagnetic fields to optimize the treatment of the biofilm and microbial contaminants by maintaining constant amplitudes of the electromagnetic fields.  Hughes (US 20140216936 A1) discloses a biofilm and microbial contaminant treatment system include a microcontroller, sensors and a probe that receives the voltage and time-varying electromagnetic fields.  120 is DI water ([52]).  Instead, the delivery apparatus is used to send a magnetic field to the fluid being treated (solution 16; [52]; Fig. 1) and the probe of Morse does not contact the fluid being treated.  Even though it would have been obvious to impedance match a probe with a signal generator, the instant invention goes a step further because the pair of elements that make the probe would be expected to have a variable impedance due to changing treatment solution conditions as well as potential fouling. Thus, the sensors and connections to the microcontroller of the instant invention would be necessary to in order to maintain constant amplitudes of the electromagnetic fields.  Olstowski (US 20050199484 A1) also teaches impedance matching circuitry ([24]), but does not make obvious the instant invention for similar reasons as Morse.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794